Rodenbeck, J.
The city of Rochester had the undoubted power to enact the prior ordinance in question. It also had the power to repeal it. (Rochester City Charter, Laws of 1907, chap. 755.) This power was not limited to the repeal of the entire ordinance. It might repeal the ordinance in part and continue it in part. This is the effect of the so-called “ saving clause ” in the later ordinance. It provides for the repeal of the existing ordinance, except as to offenses committed thereunder which “ may be * * * prosecuted * * * as fully and to the same extent as if such repeal had not been effected.” This form of repeal preserved the existing ordinance for the purpose of continuing the prosecution of any violations that had been begun thereunder. The exercise of the authority to repeal the former ordinance in part is not inconsistent with the enactment of a new ordinance for future cases, and is within the power of a municipality, conferred upon it by the Legislature, to enact, modify or repeal ordinances for the government of the city. (City of Kansas v. Clark, 68 Mo. 588; Barton v. Incorporation of Gadsden, 79 Ala. 495; Naylor v. City of Galesburg, 56 Ill. 285; City of Birmingham v. Baranco, 58 So. 944.)
Motion denied, with ten dollars costs.
So ordered.